Citation Nr: 0811667	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating for the service-
connected left wrist carpal tunnel syndrome (CTS), currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the lumbar spine with 
ruptured disc of L4/5, currently rated as 10 percent 
disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected radiculopathy of the right lower 
extremity associated with the service-connected degenerative 
disc disease of the lumbar spine with ruptured disc of L4/5 
(DDD of the lumbar spine).

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected radiculopathy of the left lower 
extremity associated with the service-connected degenerative 
disc disease of the lumbar spine with ruptured disc of L4/5 
(DDD of the lumbar spine).

6.  Entitlement to an increased rating for the service-
connected right knee disability with degenerative joint 
disease and meniscal tear, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

According to the veteran's DD Form 214's, the veteran had 
active service from January 1973 to February 1977, with an 
additional three years of prior active duty.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, granted an increased rating to 10 
percent for the service-connected DDD of the lumbar spine, 
confirmed and continued the 10 percent ratings currently 
assigned for the service-connected left wrist CTS and the 
right knee disability with degenerative joint disease, and 
granted service connection with a noncompensable rating for 
bilateral hearing loss.  The veteran disagreed with the 
ratings assigned for these disabilities.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2005.  A copy of 
the transcript is associated with the claims file.  

In a June 2007 rating decision, the RO granted service 
connection for radiculopathy of the right and left lower 
extremities associated with the service-connected DDD of the 
lumbar spine, and assigned 10 percent ratings for each 
extremity for mild incomplete paralysis of the sciatic nerve.  
Although the veteran had not specifically expressed 
disagreement with those ratings to date; the Board has 
appellate jurisdiction to address this neurological component 
of the veteran's service-connected DDD of the lumbar spine as 
it is considered by regulation to be part and parcel of the 
overall lumbar spine disability currently on appeal.  

The veteran requested to appear for a personal hearing at the 
RO before a Veterans Law Judge.  The requested hearing was 
scheduled for February 2008; however, the veteran failed to 
report to the scheduled hearing and did not thereafter 
provide good cause for his failure to report.  

The issues have been recharacterized on the title page of 
this decision to conform to the veteran's claims and the 
evidence of record.  


FINDINGS OF FACT

1.  On November 1, 2005, during his personal hearing before 
the DRO at the RO, and prior to the promulgation of a 
decision in the appeal, the veteran requested to withdraw 
from appellate status the issue of entitlement to an initial 
compensable rating for the service-connected bilateral 
hearing loss.  

2.  On November 1, 2005, during his personal hearing before 
the DRO at the RO, and prior to the promulgation of a 
decision in the appeal, the veteran requested to withdraw 
from appellate status the issue of entitlement to an 
increased rating for the service-connected CTS of the left 
wrist.  

3.  The service-connected DDD of the lumbar spine is 
manifested by multi-level disc bulging, disc protrusion and 
facet hypertrophy causing neuroforaminal stenosis at L5-S1 
and moderate loss of lumbar curve, an increase in lumbar 
paraspinous muscle tone on the right, limitation of flexion 
to 70 degrees, and limitation of extension to 10 degrees, 
resulting in a moderate overall disability picture; the 
evidence of record does not indicate that the veteran has had 
more than 12 incapacitating episodes in a year of back pain, 
and ankylosis of the lumbar spine is not demonstrated.  

4.  The service-connected DDD of the lumbar spine is 
manifested by radiculopathy bilaterally with no more than 
mild incomplete paralysis affecting both lower extremities 
with diminished sensation response to vibration and pinprick 
of both feet; moderate incomplete paralysis of the lower 
extremities has never been demonstrated.  

5.  The service-connected right knee disability with 
degenerative joint disease is manifested by arthritic pain in 
the right knee joint, chondromalacia patella, a significant 
absence of the cartilage in the knee, and a meniscal tear, 
with a range of motion from 0 to 125, resulting in moderate 
overall impairment of the right knee; the disability is more 
accurately characterized as impairment of the tibia and 
fibula; neither ankylosis, instability, nor subluxation of 
the right knee is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected 
bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
increased rating for the service-connected left wrist CTS, 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2007).

3.  The criteria for the assignment of a 20 percent rating, 
but not higher, for the orthopedic manifestations of the 
service-connected DDD of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5242, 5243 (2007).

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected radiculopathy 
of the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 and Supp. 2007); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).

5.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected radiculopathy 
of the left lower extremity have not been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2007); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).

6.  The criteria for the assignment of a 20 percent rating, 
but no higher, for the service-connected right knee 
disability with degenerative joint disease and meniscal tear 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

The veteran's substantive appeal as to the issues of 
entitlement to an initial compensable rating for the service-
connected hearing loss and entitlement to a rating in excess 
of 10 percent for the service-connected left wrist CTS was 
received at the RO in March 2005.  

At the veteran's DRO hearing in November 2005, the veteran 
provided a written request to withdraw his appeal as to the 
issues of the issue of entitlement to an initial compensable 
rating for the service-connected hearing loss and entitlement 
to a rating in excess of 10 percent for the service-connected 
left wrist CTS.  As the veteran has withdrawn his appeal as 
to these issues, there remain no allegations of errors of 
fact or law for appellate consideration with regard to those 
issues.  

Accordingly, the Board no longer has jurisdiction over the 
issues of entitlement to an initial compensable rating for 
the service-connected hearing loss and entitlement to a 
rating in excess of 10 percent for the service-connected left 
wrist CTS, and they are dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet.  App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed.  Cir. 2006).  

For an increased compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated April 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, service connection had 
already been granted for the disabilities in question at the 
time these increased rating claims were filed.  That 
notwithstanding, a March 2006 letter was sent to the veteran 
specifically to correct any notice defect.  This letter 
explained how disability ratings and effective dates are 
assigned.  The claims were subsequently readjudicated in a 
June 2007 supplemental statement of the case.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Federal Circuit held in Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; "Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's representative's VA 
Form 646 statement, received in February 2007, shows that the 
submission was filed subsequent to the Statement of the case, 
which was followed by numerous Supplemental Statements of the 
Case, which listed all of the relevant criteria for an 
increased rating.  Moreover, the VA Form 646 statement 
specifically noted the following:  

The main obstacle in permitting a 
favorable grant of this veteran's claim 
for the conditions concerned is that the 
submitted medical evidence does not show 
the current service connected 
disabilities are worse than rated.  
Although this may be true, the veteran 
nonetheless still contends that his 
current conditions are adversely 
affecting his life and should therefore 
be granted an increase.

These actions by the veteran's representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  Additionally, the 
statement indicates that the veteran's representative was 
familiar with the rating criteria for the back and knees, and 
knew what the medical evidence had to show to warrant an 
increased rating.  As both actual knowledge of the veteran's 
procedural rights, and the evidence necessary to substantiate 
the claim have been demonstrated and he, and those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The 
veteran's most recent claims for increase were submitted in 
March 2004 and the veteran's back and right knee were 
examined by VA in May 2004, in response to the claims.  The 
veteran's back and knee were examined again in December 2005, 
after the veteran testified at his personal hearing before a 
DRO at the RO that he believed his December 2005 examination 
did not reflect the severity of his back and knee 
disabilities.  Finally, the veteran's back and knee were 
examined again in May 2007 to assure that the most recent, 
up-to-date medical evidence was associated with the claims 
file before the RO sent the case to the Board for appellate 
review.  This development, along with the January 2005 
Statement of the Case, and additional supplemental statements 
of the case issued after each examination show that the RO 
made every effort to afford the veteran proper notice and 
assistance in this case.  Moreover, all known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  The veteran testified 
at a personal hearing at the RO and he was scheduled to 
appear, per his request, at a personal hearing before a 
Veterans Law Judge at the RO in February 2008; however, he 
failed to report to that examination.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
DDD of the lumbar spine, rated as 10 percent disabling, and 
the service-connected right knee disability with degenerative 
joint disease and meniscal tear, rated as 10 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

DDD Lumbar Spine 

Service connection for the veteran's lumbar spine disability 
was initially granted pursuant to a June 1977 rating 
decision, issued within a year after the veteran's discharge 
from service.  An initial noncompensable rating was assigned 
for chronic low back pain pursuant to rating criteria in 
effect prior to September 2003.  A new rating formula for the 
spine became effective September 26, 2003, several months 
before the veteran filed his current claim for increase in 
March 2004.  An October 2004 rating decision granted an 
increased rating to 10 percent for the service-connected DDD 
of the lumbar spine pursuant to the new rating formula.  The 
veteran currently asserts that a rating in excess of 10 
percent is warranted for the service-connected DDD of the 
lumbar spine.  As the veteran's claim for increase was filed 
in March 2004, after the new rating formula became effective, 
the veteran's DDD of the lumbar spine must be rated pursuant 
to the new criteria, in effect at the time the claim was 
filed.  

Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the lumbar spine, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

The medical evidence in this case does not show that the 
veteran's service-connected DDD of the lumbar spine warrants 
an increased rating based on limitation of motion of the 
lumbar spine.  To warrant the next higher, 20 percent rating 
based on limited motion, the evidence would have to show 
flexion of the thoracolumbar spine greater than 30 degrees 
but less than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
veteran's back was examined by VA in May 2004, December 2005 
and May 2007.  In May 2004, the veteran could flex the back 
to 90 degrees, extend to 30 degrees, with lateral movement to 
the left 25 degrees and to the right 30 degrees.  There was a 
slight limp of the right leg.  The veteran could walk on his 
heels and toes, lumbar tone was normal, and there was no 
scoliosis.  

In December 2005, the veteran had forward flexion to 80 
degrees minus 10 degrees, secondary to pain.  Extension was 0 
to 20 degrees with pain at L4-5 at 20 degrees minus 10 
degrees, secondary to pain.  Right and left lateral flexion 
was 0 to 25 degrees with pain at L4, L5, at 25 degrees minus 
5 degrees, secondary to pain.  Right and left lateral 
rotation was 0 to 35 degrees with pain at L4, L5 at 35 
degrees minus 10 degrees, secondary to pain.  In other words, 
in considering pain on motion, motion was limited to 70 
degrees of flexion, 10 degrees of extension, 20 degrees of 
right and left lateral flexion, and 25 degrees of right and 
left lateral rotation, for a combined range of motion of the 
thoracolumbar spine of 170 degrees.  The veteran could walk 
on his heels and toes and there was no muscle spasm present.  
Gait was normal.

In May 2007, the veteran could flex to 85 degrees and extend 
to 0 degrees.  Lateral movements were 30 degrees to the right 
and left, and rotational movements were 30 degrees to the 
right and the left.  The veteran limped on his right leg.  He 
could walk on his toes, but not on his heels.  There was an 
increase in lumbar muscle tone on the right.  There was 
diminished lumbar curve, but no scoliosis.  The diagnostic 
impression was DDD of the lumbar spine with evidence of disc 
rupture at 3 levels with back pain, bilateral leg radiation 
and L4-L5 and L5-S1 radiculopathy, bilaterally, moderate 
disability with progression.  The examiner further indicated 
that inspection of the spine showed moderate loss of lumbar 
curve, no scoliosis, and increase in lumbar paraspinous 
muscle tone on the right.  The back was painful on motion, 
although there was no additional imitation following 
repetitive use times three and no additional limitation 
during flare up.  There was weakness or incoordination, but 
there was fatigability in that he could only walk 3 to 4 
blocks at a time.  The dominant feature was pain.  

The medical evidence does not show that a rating in excess of 
10 percent is warranted solely based on limitation of motion 
of the lumbar spine.  Flexion is not limited beyond 70 
degrees with pain, and the combined range of motion is not 
less than 120 degrees.  

Despite these findings, however, the veteran does have a limp 
on the right, as noted in May 2004 and May 2007, and the May 
2007 examination report revealed that the veteran had a 
moderate degree of diminished lumbar curve and increase in 
lumbar paraspinous muscle tone on the right.  In addition, a 
private October 2004 MRI report revealed degenerative disc 
disease with disc desiccation at L1- to L5-S1.  There was 
mildly decreased disc height at L4-5 and facet hypertrophy 
was present at L3-4, L4-5, and L5-S1, causing neuroforaminal 
stenosis at L5-S1.  Given the MRI results in addition to 
palpable muscle spasm and abnormal lumbar curve, the criteria 
are met for the assignment of a 20 percent rating under the 
General Formula.  In other words, although the criteria for a 
20 percent rating are not met based solely on limitation of 
motion, the criteria are otherwise met for the assignment of 
a 20 percent rating based on objective medical evidence 
showing muscle spasm, abnormal contour and abnormal gait.  
See 38 C.F.R. § 4.71a, General Rating Formula for 
Disabilities of the Spine.  Moreover, these findings have 
been consistently considered by VA examiners since May 2004 
to show a moderate overall disability picture.  Given these 
findings, the criteria for the assignment of a 20 percent 
rating are met based on the overall disability picture which 
includes muscle spasm, abnormal curve and significant disc 
disease. 

The next higher applicable rating of 40 percent is not 
assignable under the General Formula because ankylosis of the 
lumbar spine is not demonstrated and flexion of the 
thoracolumbar spine is not limited to 30 degrees or less.  

According to the General Formula, neurological disability 
associated with the lumbar spine may be separately rated.  In 
this case, there is a diagnosis of bilateral radiculopathy 
associated with the service-connected DDD of the lumbar 
spine.  The May 2007 VA examination indicated that the 
veteran had diminished sensation response to vibration of 
both feet and diminished sensation to pinprick of both feet.  
The diagnostic impression was degenerative disc disease of 
lumbar spine with evidence of disc rupture at 3 levels with 
back pain, bilateral leg radiation and L4-L5 and L5-S1 
radiculopathy bilateral, moderate disability with 
progression.  

As noted in the Introduction section above, the veteran's 
radiculopathy of the lower extremities has been separately 
rated under 38 C.F.R. § 4.124A, Diagnostic Code 8520, for 
paralysis of the sciatic nerve.  A 10 percent rating has been 
assigned for each lower extremity for mild incomplete 
paralysis of the sciatic nerve.  

To warrant the next higher rating of 20 percent, a showing of 
moderate incomplete paralysis of the sciatic nerve is 
required.  A 40 percent rating is assigned for moderately 
severe incomplete paralysis.  A 60 percent rating is assigned 
for severe incomplete paralysis, with marked muscular 
atrophy.  An 80 percent rating is assigned for complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The evidence reflects that the veteran's incomplete paralysis 
appears to be wholly sensory.  There was diminished sensation 
to vibration and pinprick of both feet.  Reflexes were 
normal.  The veteran can walk, albeit only short distances, 
and the veteran is able to continue working.  Thus, although 
the veteran had diminished sensation in his feet, there is no 
indication that the incomplete paralysis has ever been more 
than mild in degree, bilaterally.  Thus, the assignment of 
separate 10 percent ratings for each extremity is 
appropriate.  A higher rating is not warranted for the 
radiculopathy of the lower extremities because moderate 
incomplete paralysis of the sciatic nerve has never been 
demonstrated.  

Finally, consideration is given to whether a higher rating 
would be assignable based on rating the service-connected DDD 
of the lumbar spine based on incapacitating episodes of 
intervertebral disc syndrome.  At the December 2005 VA 
examination, the veteran reported that he had approximately 
10-12 incapacitating episodes of back pain within the prior 
year during which he missed 10 to 12 days of work.  

To qualify as an incapacitating episode for purposes of the 
rating criteria, bed rest must be prescribed by a doctor.  
Even if bed rest was prescribed by a doctor in this case, the 
reported 10-12 episodes during one year does not correspond 
to the assignment of a rating in excess of 10 percent under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes at 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Moreover, the criteria for the assignment of a 20 percent 
rating have been met based on the orthopedic manifestations 
under the General Rating Formula.  To warrant the next 
higher, 40 percent rating based on incapacitating episodes, 
the evidence would have to show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during a 12-month period.  This has never been shown.  

In conclusion, the criteria are more nearly approximated for 
the assignment of a 20 percent rating, but no higher for the 
orthopedic manifestations associated with the service-
connected DDD under the General Formula for Rating 
Disabilities of the Spine.  The separately assigned 10 
percent ratings are appropriate for radiculopathy of the 
lower extremities associated with the DDD of the lumbar 
spine.  Combining these ratings under 38 C.F.R. § 4.25 
results in a higher overall rating than would be warranted if 
the veteran's service-connected DDD of the lumbar spine were 
rated based on incapacitating episodes.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain and numbness 
in the lower back and throughout the left lower extremities, 
affecting his ability to do physical activities.  Any 
functional impairment in the low back and throughout the 
lower extremities, however, already has been considered by 
the 20 percent rating assigned for degenerative disc disease 
under Diagnostic Code 5243 and the separate 10 percent rating 
assigned for radiculopathy of the lower extremities under DC 
8520.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Thus, the criteria for the assignment of a 20 percent rating, 
but no higher, for the orthopedic manifestations of the 
service-connected DDD of the lumbar spine have been met 
throughout the appeal period.  The preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent on the basis of orthopedic manifestations of the 
service-connected DDD of the lumbar spine; and against the 
assignment of a rating in excess of 10 percent on the basis 
of neurological manifestations of the service-connected DDD 
of the lumbar spine; there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Right Knee

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 & 5010 (for arthritis), and 
5256-5263.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Lateral 
instability and degenerative arthritis of the knee also may 
be rated separately under Diagnostic Code's 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

Ankylosis of the knee is rated pursuant to Diagnostic Code 
5256.  A 30 percent rating is the minimum rating for 
ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  
Higher ratings are assigned for ankylosis at higher angles.  

Under Diagnostic Code 5258, semilunar, dislocated cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint warrants a 20 percent rating, the only assignable 
rating under that code.  Under Diagnostic Code 5259, removal 
of semilunar cartilage that remains symptomatic warrants a 10 
percent rating, the only assignable rating under that code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula is rated as 10 percent disabling for malunion with 
slight knee or ankle disability.  Where there is malunion 
with moderate knee or ankle disability, a 20 percent rating 
is assigned.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent rating.  
Nonunion of the tibia and fibula with loose motion, requiring 
brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Finally, Diagnostic Code 5263 governs genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).  A 10 percent rating is 
the only assignable rating under this code.  

At VA examination in May 2004, the veteran's right knee range 
of motion was 0 to 125 degrees.  There was slight medial and 
lateral tenderness, but no fluid.  There was slight crepitus 
with flexion but no laxity.  The veteran reported that after 
activity during the day, the ability to flex his knee is 
reduced 40 to 50 degrees.  The diagnosis was degenerative 
joint disease, moderate symptoms, but minimal disability.  

A March 2004 private examination report noted that x-rays of 
the veteran's right knee showed narrowing of the medial joint 
compartment with bone on bone on the flexed knee view.  

An October 2004 right knee MRI showed tearing involving the 
posterior horn and body of the medial meniscus; questionable 
small tear involving the anterior horn of the lateral 
meniscus; chondromalacia including an area of grade III or 
grade IV chondromalacia associated with contusion/edema in 
the anteromedial aspect of the lateral femoral condyle; and, 
borderline patella alta - the patella also appeared slightly 
laterally shifted.  

At VA examination in December 2005, right knee range of 
motion was 0 to 130 degrees with slight tenderness laterally.  
Medial and lateral collateral ligaments were stable, as were 
anterior and posterior cruciate ligaments and medial and 
lateral meniscus.  There was no crepitus, McMurrays's and 
Lachman's tests were negative.  Active range of motion did 
not produce weakness, fatigue or incoordination.  The 
impression was status post arthroscopic surgery, right knee, 
in 1986 to remove cartilage.  The examiner referred to a VA 
MRI in March 2004 that showed a horizontal tear of the medial 
meniscus, decreased joint space, and loss of articular 
cartilage, decrease in joint space and bone marrow edema 
visualized within the tibial plateau.  The impression 
continued with chronic knee pain, moderate disability.  

In May 2007, range of motion of the right knee was from 0 to 
125 degrees.  There was no fluid and no laxity, although 
there was slight crepitus with flexion, and medial and 
lateral tenderness.  The impression was degenerative joint 
disease of the right knee with knee pain, moderate disability 
with progression.  

The service-connected right knee disability, with 
degenerative joint disease and meniscal tear has been rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  

The medical evidence of record shows that the veteran has 
limited motion of the right knee that, when applied to the 
rating criteria, results in a noncompensable limitation of 
motion under both Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension).  
The 10 percent rating was assigned for arthritis under 
Diagnostic Code 5010 because the veteran's limitation of 
motion of the right knee was noncompensable under Diagnostic 
Codes 5260 and 5261.  Although there is x-ray evidence of 
arthritis, a higher, 20 percent rating is not warranted under 
Diagnostic Code 5010.  To warrant a 20 percent rating based 
on arthritis, there must be x-ray evidence showing 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

There is no evidence showing that the veteran has 
incapacitating knee exacerbations.  There is no indication on 
VA examinations that the veteran misses work due to his knee 
disabilities.  The record reveals that the veteran has 
periods of increased pain in the right knee on occasion, but 
a flare-up of knee pain does not equate with an 
incapacitating exacerbation.  Thus a 20 percent rating under 
Diagnostic Code 5010 is not warranted.  

Turning now to other potentially applicable diagnostic codes, 
ankylosis of the right knee has never been shown.  As such, 
the assignment of a rating in excess of 10 percent for the 
right knee disability with degenerative joint disease and 
meniscal tear under Diagnostic Code 5256 is not appropriate.

Likewise, a higher, 20 percent rating is not warranted under 
Diagnostic Code 5258 (semilunar dislocated cartilage).  
Although the evidence shows that the veteran has had much of 
his cartilage removed, there are no findings of frequent 
dislocations, locking episodes or effusion into the joint.  

There is, however, evidence of bone-on-bone in the flexed 
position, and there is evidence of a meniscal tear, as shown 
by MRI's and x-rays taken between 2004 and 2007.  
Additionally, these objective findings are supported by the 
fact that the veteran's right knee disability has 
consistently been described by VA examiners as moderate in 
degree.  

In light of the moderate overall disability picture, and the 
meniscal tear combined with arthritic pain, the veteran's 
right knee disability is more appropriately rated by analogy 
to impairment of the tibia and fibula under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Under that code, malunion 
with moderate knee disability warrants a 20 percent rating.  
A higher, 30 percent rating is not for assignment under 
Diagnostic Code 5262 because the evidence of record does not 
show marked knee disability.  

Finally, a separate rating under Diagnostic Code 5257 is not 
applicable in this case because the evidence of record does 
not show recurrent instability or subluxation.  

Thus, the criteria for the assignment of a 20 percent rating, 
but not higher, are met based on malunion of the tibia and 
fibula under Diagnostic Code 5262.  No other potentially 
applicable diagnostic code provides for a rating in excess of 
20 percent for the right knee disability given the medical 
evidence in this case.  

Consideration has also been given to the assignment of a 
higher rating based on functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The examination reports of record do not show evidence of 
additional functional loss due to pain or functional loss due 
to weakness, fatigability, incoordination or pain on 
movement, that has not already been taking into consideration 
in rating the veteran's right knee disability.  It is 
recognized that the veteran's right knee is painful; however 
given the range of motion and objective findings, the 
criteria are not met for the assignment of a rating in excess 
of 20 percent.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran reported that physical activity involved 
in his job aggravated the pain in his knee.  While the 
veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.

The criteria for the assignment of a 20 percent rating, but 
not higher, for the service-connected right knee disability 
with degenerative joint disease and meniscal tear have been 
met; however, the preponderance of the evidence is against 
the assignment of a rating higher than 20 percent; there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

The issue on appeal of entitlement to an initial compensable 
rating for the service-connected bilateral hearing loss is 
dismissed.  

The issue on appeal of entitlement to a rating in excess of 
10 percent for the service-connected left wrist CTS is 
dismissed.  

An increased rating to 20 percent rating, but not higher, for 
the service-connected DDD of the lumbar spine based on 
orthopedic manifestations is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for the 
radiculopathy of the right lower extremity associated with 
the service-connected DDD of the lumbar spine, is denied.  

An initial rating in excess of 10 percent for the 
radiculopathy of the left lower extremity associated with the 
service-connected DDD of the lumbar spine is denied.  

An increased rating to 20 percent, but not higher, for the 
service-connected right knee disability with degenerative 
joint disease and meniscal tear is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


